MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                              Dec 18 2018, 9:24 am
court except for the purpose of establishing                                CLERK
the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                           Court of Appeals
estoppel, or the law of the case.                                            and Tax Court




ATTORNEY FOR APPELLANT
Danielle L. Flora
Fort Wayne, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Civil                              December 18, 2018
Commitment of:                                          Court of Appeals Case No.
                                                        18A-MH-1580
M.H.,
                                                        Appeal from the Allen Superior
Appellant,                                              Court
        v.                                              The Honorable David J. Avery,
                                                        Judge
Kristen Ludwig and State of                             Trial Court Cause No.
Indiana,                                                02D09-1805-MH-537

Appellees.



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-MH-1580 | December 18, 2018               Page 1 of 11
[1]   M.H. appeals the trial court’s June 6, 2018 Order of Temporary Commitment

      of M.H. We affirm.


                                      Facts and Procedural History

[2]   On May 30, 2018, Kristen Ludwig, a therapist at St. Joseph Hospital in Fort

      Wayne, Indiana, filed a petition for involuntary commitment related to M.H.

      On June 6, 2018, the trial court held a hearing at which it heard testimony from

      Dr. Smitha Patibandla, M.H., M.H.’s father, and Ludwig. Dr. Patibandla

      testified that she accepted M.H. for an inpatient stay on May 24, 2018, and that

      M.H. had been brought to the emergency room by her mother and had physical

      complaints. Dr. Patibandla testified the emergency room doctors did not find

      anything physically wrong with her but were concerned because M.H. was

      “talking about having a microchip inside of her neck,” they asked for a

      psychiatric consultation, and M.H. was admitted because Dr. Patibandla

      thought she was paranoid and having delusions. Transcript Volume II at 3.

      Dr. Patibandla testified that Adderall pills were found on M.H., M.H. indicated

      she had an old prescription, and “[s]o, we gave [M.H.] a diagnosis of

      unspecified psychosis and a substance induced (inaudible) at that time.” Id. at

      4.


[3]   When asked to provide specific facts upon which she based her observation that

      M.H. was paranoid, Dr. Patibandla testified:


              She was talking about this microchip in her neck and I think she
              was discussing this with family members and she was asking her
              sister to check and see if in fact she did have a microchip in her

      Court of Appeals of Indiana | Memorandum Decision 18A-MH-1580 | December 18, 2018   Page 2 of 11
        neck. So, I talked with her and said how is it possible that she
        could have a microchip in her neck and why would somebody do
        that to her? Um, she was trying under a strong belief that there
        was a microchip in her neck and she was stating that this was
        likely to related to um, a treatment for her depression and anxiety
        problems. I even asked her, who would put a chip in your neck
        and why would they do it? So, she said it could be a doctor and
        she doesn’t know who put it. I even asked her; do you think it’s
        possible that somebody could put a chip in your neck without
        your consent or without your knowledge? And, she thinks yes it
        is possible. So, these are some of the things that I was really
        concerned about.


Id. at 4-5. Dr. Patibandla further testified that M.H. “has been making

extensive notes, she has been writing down things, and she has made several

attempts to elope from the unit both on Sunday and Monday” and that a drug

screen was eventually performed which was positive for amphetamine. Id. at 5.

She testified that M.H. had been previously diagnosed with depression, anxiety,

post-traumatic stress disorder, and ADHD and had been seeing a psychiatrist.

She testified “[w]e gave her a diagnosis of unspecified psychosis. Um,

substance abuse psychosis and amphetamine induced.” Id. at 7. When asked if

M.H. was at substantial risk that she will harm herself or others, Dr. Patibandla

testified “she will likely come to harm because of her symptoms. I would not

say directly through herself or others but she is also responsible for three young

children. I don’t think she is at risk of directly killing herself or killing others at

this time.” Id. at 8. When asked if M.H. was in danger of coming to harm

because of an inability to provide for her food, clothing, shelter, or other

essential human needs, Dr. Patibandla testified: “I will say yes. If she refuses

Court of Appeals of Indiana | Memorandum Decision 18A-MH-1580 | December 18, 2018   Page 3 of 11
      medications and if she continues to abuse drugs.” Id. at 9. When asked

      whether M.H. had a substantial impairment or obvious deterioration of her

      judgment, reasoning, or behavior that affected her ability to function

      independently, Dr. Patibandla testified: “It would significantly affect her

      reasoning and judgment.” Id. She indicated that M.H. was dressed

      appropriately, eating, and functioning fine but that she was concerned for the

      three children as M.H. had a full-time job and stated she was using Adderall

      because it gave her more energy. When asked what essential need M.H. would

      not be able to provide for herself, Dr. Patibandla testified “I would say safety of

      herself and her kids.” Id. at 10.


[4]   M.H. testified that she was employed and attended evening courses. She

      indicated that she did not believe she had a microchip in her neck. When asked

      “where that is coming from,” M.H. testified “[m]y sister told my mother and

      my mother told the doctors in the E.R. that she was worried that I would cut

      myself because of that statement.” Id. at 13. She indicated she had never said

      she had a microchip in her neck, and that she was diagnosed with PTSD by a

      counselor in 2009 or 2010 and with ADHD in February 2017. She stated she

      saw a therapist once a week since December 2017, was taking the medication

      she was given, and would continue to do so if released. She indicated she tested

      positive for amphetamines which was from the Adderall and did not have a

      current prescription for Adderall. When asked if it was accurate that she took

      Adderall because she was stressed, M.H. replied: “It is not completely accurate

      but not completely wrong. [M]y children’s grandmother puts a lot of pressure


      Court of Appeals of Indiana | Memorandum Decision 18A-MH-1580 | December 18, 2018   Page 4 of 11
      on me and I do feel that I have to be super mom from time to time when she is

      putting that pressure on me. And, since this hospital stay in two weeks, she has

      put in an order to get temporary custody of my children.” Id. at 14-15. She

      indicated she was attending AA meetings twice a week, she provides food,

      clothing, and shelter for herself, and there is no area in which she is unable to

      function on her own. M.H. testified: “I have been doing everything in my

      power to get better. This feels more like a step back than helping.” Id. at 16.

      She indicated she has never attempted to injure herself, and when asked if she

      knew why her sister concluded that she may try to cut out a microchip, M.H.

      answered: “Yes, I think I know why. I was having a hypothetical conversation

      with her just about many things and I can’t have those conversations with my

      sister or my mother. They take it very literal and it’s not meant to be taken

      literally.” Id. at 19. M.H. indicated the Adderall was something she obtained

      outside of a doctor’s office. When asked if she felt the Adderall helped her in

      keeping things together, M.H. answered: “More than keeping things together,

      but going above and beyond. I can keep things together on my own, it’s the

      going above and beyond and being super mom; that’s what I was struggling

      with, the pressures from the grandmother.” Id. at 20.


[5]   M.H.’s father testified that he saw her at least twice a week and spoke with her

      almost daily, he had never heard M.H. talk about microchips in her neck or

      voice any other concerns like delusional thoughts, she provided food, clothing,

      and shelter for herself and her children, the children are very well-behaved and

      taken care of, and he had no concerns about M.H.’s ability to care for herself or


      Court of Appeals of Indiana | Memorandum Decision 18A-MH-1580 | December 18, 2018   Page 5 of 11
      her children. He testified that M.H.’s home was clean, there was food, and he

      had no concerns about the children remaining there.


[6]   Dr. Patibandla testified again and indicated that she discussed the microchip

      with M.H. and testified: “I said who would put it? She said a doctor would put

      it. And why would a doctor put it? Because sometimes doctors do that to treat

      depression and anxiety symptoms. I said I have been a psychiatrist for such a

      long time and I have never done or seen anything like that. So, I have

      challenged her delusions and she continued to make those statements.” Id. at

      27-28. She also testified that M.H. “has talked to multiple staff on the unit,

      telling them about a microchip and she seems to kind of believe in that delusion

      very much.” Id. at 28. When asked how long she anticipated that M.H. would

      remain in inpatient care, Dr. Patibandla stated “[s]he has a distress plan . . . so I

      could discharge her as early as within the next twenty-four hours” and “I just

      need to make sure that she has appointments and just need to confirm that she

      can follow-up on an outpatient basis and then I can discharge her within the

      next twenty-four hours.” Id. at 29. Dr. Patibandla indicated she had seen

      improvement over the prior several days and attributed the improvement to

      clearing up the substance abuse psychosis, the structured environment and lack

      of stress, and the antipsychotic medication. She also testified that she had seen

      quite a few patients experience significant psychotic symptoms with Adderall

      use. Ludwig testified that she was the lead therapist on the adult unit at St.

      Joseph Hospital and that M.H. had stated to her and a nurse manager that she

      had a microchip in her neck.


      Court of Appeals of Indiana | Memorandum Decision 18A-MH-1580 | December 18, 2018   Page 6 of 11
[7]   M.H. testified again and, when asked “[y]ou say you have a microchip in your

      neck or a hypothetical conversation, I don’t understand. Can you explain that

      for us,” answered: “Yes, I constantly have hypothetical conversations. So, I

      was bringing that to their attention and I had said the word hypothetical at least

      twenty times each time I sat in that chair and there are video tapes, so I would

      say let’s bring the evidence.” Id. at 34.


[8]   The trial court stated:


              Alright. [M.H.], out of an abundance of caution, I am going to
              go ahead and grant the temporary commitment with the
              understanding of what I am hearing that uh, you will be
              transitioned to an outpatient setting here very shortly. I think the
              evidence that the fact that you came in and I am glad you came
              in voluntarily with your mother and as I understand that your
              testimony was that for whatever reason what was going on in
              your life at that point that you were having some concerns and
              obviously were taking some medications to help deal with that
              situation, I just want to make sure that as you make that
              transition out of the hospital setting um, and now that you have
              the Adderall out of your system and I believe from the testimony
              that you are thinking more clearly that I just want to make sure
              that that transition goes well for you.


      Id. at 35-36. M.H. asked when she would be going home for her children, and

      the court replied “I believe Dr. Patibandla felt that within twenty-four hours

      you would head home” and “I want to make sure that transition goes well and

      that as you make that transition if you feel you still need help that there is help

      readily available for you.” Id. at 36.



      Court of Appeals of Indiana | Memorandum Decision 18A-MH-1580 | December 18, 2018   Page 7 of 11
[9]    The court issued an Order of Temporary Commitment dated June 6, 2018. The

       court’s order found that M.H. is suffering from mental illness and that she is

       gravely disabled.1 The court found she was in need of commitment for a

       temporary period not to exceed ninety days, found Park Center was an

       appropriate facility, and ordered the facility or attending physician to submit a

       treatment plan within fifteen days of M.H.’s admission.2


                                                          Discussion

[10]   M.H. requests this Court to reverse her involuntary commitment and argues the

       trial court’s decision is not supported by sufficient clear and convincing

       evidence of grave disability. In Indiana, an individual who is alleged to be

       mentally ill and either dangerous or gravely disabled may be committed to a

       facility for not more than ninety days under Ind. Code §§ 12-26-6.3 Ind. Code §

       12-26-6-1. The petitioner is required to prove by clear and convincing evidence




       1
           The pre-printed sentence in the order that the respondent is dangerous to self or others is crossed out.
       2
         Entries in the chronological case summary (“CCS”) indicate that the court scheduled and then cancelled a
       status hearing for June 13, 2018. One of the entries indicating the hearing was cancelled states: “Reason:
       Other.” Appellant’s Appendix Volume 2 at 3.
       3
           The Indiana Supreme Court has stated:

                  In Indiana, an adult person may be civilly committed either voluntarily or involuntarily.
                  Involuntary civil commitment may occur under four circumstances if certain statutorily
                  regulated conditions are satisfied: (1) “Immediate Detention” by law enforcement for up
                  to 24 hours, see Ind. Code § 12-26-4 et seq.; (2) “Emergency Detention” for up to 72
                  hours, see Ind. Code § 12-26-5 et seq.; (3) “Temporary Commitment” for up to 90 days,
                  see Ind. Code § 12-26-6 et seq.; and (4) “Regular Commitment” for an indefinite period of
                  time that may exceed 90 days, see Ind. Code § 12-26-7 et seq.
       Civil Commitment of T.K. v. Dep’t of Veterans Affairs, 27 N.E.3d 271, 273 n.1 (Ind. 2015). Here, the court
       entered an order of temporary commitment.

       Court of Appeals of Indiana | Memorandum Decision 18A-MH-1580 | December 18, 2018                     Page 8 of 11
       that the individual is mentally ill and either dangerous or gravely disabled and

       detention or commitment of that individual is appropriate. Ind. Code § 12-26-

       2-5(e)4; Civil Commitment of T.K., 27 N.E.3d at 273-276. The clear and

       convincing evidence standard is an intermediate standard of proof greater than

       a preponderance of the evidence and less than proof beyond a reasonable doubt.

       See T.D. v. Eskenazi Health Midtown Cmty. Mental Health Ctr., 40 N.E.3d 507, 510

       (Ind. Ct. App. 2015). In order to be clear and convincing, the existence of a fact

       must be highly probable. Id. In reviewing the sufficiency of the evidence

       supporting a determination requiring clear and convincing evidence, we will

       consider only the evidence favorable to the judgment and all reasonable

       inferences drawn therefrom, and we will not reweigh the evidence or judge the

       credibility of witnesses. Id.


[11]   M.H. maintains that the evidence does not support the court’s determination

       that she is “gravely disabled.” Ind. Code § 12-7-2-96 provides:


                  “Gravely disabled”, for purposes of IC 12-26, means a condition
                  in which an individual, as a result of mental illness, is in danger
                  of coming to harm because the individual:

                           (1) is unable to provide for that individual’s food, clothing,
                           shelter, or other essential human needs; or

                           (2) has a substantial impairment or an obvious
                           deterioration of that individual’s judgment, reasoning, or




       4
           Ind. Code § 12-26-2-5 expressly provides that it applies under Ind. Code §§ 12-26-6.


       Court of Appeals of Indiana | Memorandum Decision 18A-MH-1580 | December 18, 2018          Page 9 of 11
                       behavior that results in the individual’s inability to
                       function independently.


[12]   M.H. argues that no evidence was presented that she was unable to provide for

       her food, clothing, shelter, or other essential human needs or that she had a

       substantial impairment or deterioration of judgment that resulted in her

       inability to function independently. She argues she was employed and enrolled

       in college, her home was clean and there was food in the home, she was taking

       medications as prescribed and would do so after her release, she had weekly

       appointments with a therapist and attended Alcoholic Anonymous meetings

       twice per week, she dressed appropriately, and her children were well-cared for.

       M.H. further argues that, although Dr. Patibandla testified that she was in

       danger of coming to harm if she refused medications and continued to abuse

       drugs, Dr. Patibandla also testified that M.H. was taking her medications and

       asserts no evidence was presented that she would continue to abuse drugs. She

       also argues that, while Dr. Patibandla indicated that the essential need that she

       was not providing was the safety of herself and her children, there was no

       evidence presented that her or her children’s safety was ever in jeopardy and the

       trial court did not find that she was dangerous. She also argues that nothing in

       the record indicates that she was unable to function independently.


[13]   The record reveals that M.H. tested positive for amphetamines which was from

       the Adderall she had been using and that she did not have a current prescription

       for Adderall. M.H. presented to the hospital staff stating there was a microchip

       in her neck. Dr. Patibandla indicated that M.H. suffered from a substance

       Court of Appeals of Indiana | Memorandum Decision 18A-MH-1580 | December 18, 2018   Page 10 of 11
       abuse psychosis that was amphetamine induced, that she would likely come to

       harm because of her symptoms, that she was in danger of coming to harm

       because of an inability to provide for her food, clothing, shelter, or other needs

       if she refuses medications and continues to abuse drugs, and as a result of her

       mental illness M.H. had a substantial impairment or obvious deterioration of

       her judgment and reasoning. The court heard the testimony of Dr. Patibandla

       and Ludwig regarding M.H.’s statements and behavior at the hospital, her

       diagnoses, and her use of Adderall. The court was able to observe M.H. and

       the witnesses and assess their demeanors and testimony.


[14]   Based upon the record, we conclude that clear and convincing evidence

       supported the trial court’s finding that M.H. was gravely disabled for purposes

       of her involuntary commitment.

                                                  Conclusion

[15]   For the foregoing reasons, we affirm the trial court’s June 6, 2018 order.


[16]   Affirmed.


       Bailey, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-MH-1580 | December 18, 2018   Page 11 of 11